Fourth Court of Appeals
                               San Antonio, Texas
                                     January 17, 2018

                                   No. 04-17-00795-CR

                                  Jerrod Maurice YOUNG,
                                         Appellant

                                            v.

                                   The STATE of Texas,
                                         Appellee

                From the 187th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2017CR8369W
                       Honorable Steven C. Hilbig, Judge Presiding

                                         ORDER

      This appeal is DISMISSED.

      It is so ORDERED on January 17, 2018.


                                             _____________________________
                                             Luz Elena D. Chapa, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 17th day of January, 2018.

                                             _____________________________
                                             Keith E. Hottle, Clerk of Court